Title: To James Madison from Thomas Appleton, 25 September 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 25th. September 1807.

If an unusual length of time has elaps’d since my last respects, it has arisen from some temporary impediments to the departure of all vessels on the arrival here of the french troops; as likewise, from an apprehension that my letters might be intercepted by a rupture between the U: States, and G: Britain.  A proclamation was issued by the french commander, ordering the seizure of all british manufactured goods, and the arrestation of the subjects of his britanick majesty.  The former has been rigourously executed, and the latter is modified by accepting bonds for the appearance of those individuals who came within the law.  After a few days of interruption, our vessels were the first permitted to depart by complying with some trifling formalities which I had Stipulated, and our commerce experienc’d no further inconvenience.  As the Seals were plac’d on the Lazarittos where a considerable quantity of american property was deposited, I likewise procur’d its liberation after it had been examin’d.  A few days since I receiv’d a letter from Mr. Kuhn, the U: States consul at Genova written from the fortress of that City, by which it seems his person and his papers have been siez’d by order of the government; but as he is silent as to the cause, and not being as yet correctly inform’d, myself, of the reasons of his arrestation, I must therefore Suspend my opinion on this unpleasant affair.  Mr Storm a Citizen of the U: States and who acted in his absence as vice consul, escap’d a few days previous to the confinement of Mr. Kuhn.
Capt. Dent of the U: S. Brig Hornet, will take charge of the present, and will probably Sail in the course of the day.  I have the honor to be with great respect Your Most Obed’t. Servant

Th: Appleton




26. Sepr.

Since writing the foregoing some inconveniences have arisen to the consignees of american cargoes from a quantity of Pimento, India muslins &c having been arrested, considering them as the growth or manufacture of the possessions of G. Britain.  My own opinion is, that a few days will again liberate these goods; but as this measure requires some interference, I must refer you to my next dispatches for a more precise detail of the mode I shall adopt: as the Hornet Comes under Sail immediately.  I am &c. &c.

Th: A


